 Case 4:20-cv-04150-KES Document 12 Filed 04/12/21 Page 1 of 1 PageID #: 37




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


AMANDA FOSTER,                                        4:20-CV-04150-KES

                   Plaintiff,

      vs.
                                                          JUDGMENT
DELLS NURSING AND REHAB
CENTER, INC.,

                   Defendant.


      Under the plaintiff’s motion for dismissal (Docket 10), it is

      ORDERED, ADJUDGED, AND DECREED that the above-entitled action

is dismissed with prejudice and the parties shall bear their own costs,

expenses, and attorney fees.

      Dated April 12, 2021.

                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE
